Citation Nr: 1758692	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-03 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin condition also claimed as chronic skin rashes.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Army from August 1968 to July 1970. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2010 and January 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's appeal seeking service connection for a skin condition also claimed as chronic skin rashes has been characterized and developed as a claim to reopen an unappealed January 2009 denial of service connection for a skin condition.  Under 38 C.F.R. § 3.156(c), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Here, additional, relevant service treatment records were associated with the claims file after the January 2009 rating decision was issued.  Accordingly, the matter of service connection for a skin condition also claimed as chronic skin rashes requires review on a de novo basis. The Board has characterized the claim accordingly.

In regards to the Veteran's claim for an initial rating in excess of 50 percent for PTSD, following the RO's issuance of the statement of the case in January 2016, the Veteran perfected his appeal in a February 2016 VA Form 9, Substantive Appeal.  This claim has not been certified to the Board.  However, the record reflects the issue is ready for adjudication.  Therefore, it will be addressed by the Board at this time.

The issues seeking service connection for a skin condition, also claimed as chronic skin rashes, and for sleep apnea and an increased rating for PTSD are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is needed prior to adjudication of the issues on appeal.

With regard to the Veteran's claim for entitlement to service connection for a skin condition also claimed as chronic skin rashes, the Veteran has not been provided with a VA examination regarding his skin disorder.  As service treatment records illustrate the Veteran was diagnosed with a skin disorder in service, and a February 2010 treatment note shows the Veteran had multiple erythematous, violaceous macules in the upper extremities, the Board finds the Veteran should be provided with a VA examination to address the etiology of any diagnosed skin disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In addition, as a lay person, the Veteran is competent to report symptoms capable of lay observation such as itching and fungus as he reported to have in a September 2010 statement.  Therefore, there is evidence of a current skin condition, but the etiology of such condition must be determined.

Regarding the claim for service connection for sleep apnea, the Veteran has not been afforded a VA examination.  The Veteran stated in his August 2010 application for disability benefits that while serving in Thailand one of his jobs was to burn grass, which he contends has affected his sleep apnea.  A VA treatment provider diagnosed the Veteran with sleep apnea in April 2010.  An April 2010 VA treatment note indicates the Veteran was recently diagnosed with sleep apnea after having a sleep study done at a private laboratory.  The treatment note also says the Veteran was sent to a pulmonary clinic to arrange for CPAP equipment.  As there is competent evidence of a current disability and an indication that it may be associated with an in-service event, a VA examination is necessary to determine if the Veteran's sleep apnea is related to service.  McLendon, 20 Vet. App. at 83.

In addition, the record does not contain the private sleep study or any other private medical records for the Veteran's sleep apnea.  Therefore, further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  See 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).  
Concerning the claim for an evaluation in excess of 50 percent for PTSD, the Veteran contended in his February 2016 VA Form 9, Substantive Appeal, that his condition is worse than the VA examiner described following the December 2010 VA examination.  The most recent medical records as to the Veteran's PTSD are from November 2013.  Given the remoteness of the December 2010 VA examination and the most recent treatment notes and the Veteran's statement that his condition has worsened, the Veteran should be afforded an additional VA examination to evaluate his PTSD. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include records of any private treatment and any private sleep study conducted for sleep apnea.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

Regardless of the Veteran's response, VA treatment records from November 2013 to the present must be obtained.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the development requested in item (1), provide the Veteran an appropriate VA examination or examinations to determine the nature, extent, and etiology of any skin disorders.  His electronic claims file, including a copy of this decision and remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The examiner should provide opinions on the following:

a)  Identify all skin disorders.

b)  For any diagnosed skin disorder, opine as to whether it is at least as likely as not (50 percent or greater probability) that any skin disorder is related or attributable to the Veteran's military service.

A complete rationale for any opinion provided is requested.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

3.  After completing the development requested in item (1), provide the Veteran an appropriate VA examination or examinations to determine the nature, extent, and etiology of the Veteran's sleep apnea.  His electronic claims file, including a copy of this decision and remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The examiner should provide an opinion on the following:

Is it at least as likely as not (50 percent or greater probability), that the Veteran's sleep apnea is related or attributable to his military service, to include the alleged burning of grasses during his service in Thailand?

A complete rationale for any opinion provided is requested.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

4.  After completing the development requested in item (1), afford the Veteran a VA examination with an appropriate expert to determine the severity of his service-connected PTSD.  His electronic claims file, including a copy of this decision and remand, must be made available to the examiner for review in connection with the examination.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's PTSD.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

5.  After completing the development requested above and any other development deemed necessary, review the record and readjudicate the claims on appeal.  If any benefit on appeal remains denied, in whole or in part, issue an appropriate supplemental statement of the case to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







